John J. Burke, ISB #4619
ELAM & BURKE, P.A.
251 E. Front St., Suite 300
Post Office Box 1539
Boise, Idaho 83701
Tel: (208) 343-5454
Fax: (208) 384-5844
jjb@elamburke.com

Attorney for Defendant
Teva Pharmaceuticals USA, Inc.

                       UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF IDAHO, SOUTHERN DIVISION


ELISE DEKLOTZ, SOPHIA DEKLOTZ,
ANALENA DEKLOTZ, T.D., a minor child,
and THE ESTATE OF WESLEY DEKLOTZ,                  Case No. 1:18-cv-00433
a deceased person,

                       Plaintiffs,

       v.
                                                   NOTICE OF REMOVAL
SANOFI-AVENTIS, SANOFI-AVENTIS
U.S., L.L.C., MYLAN
PHARMACEUTICALS, TEVA
PHARMACEUTICALS USA, and JOHN and
JANE DOES I through X, whose true
identities are presently unknown,

                       Defendants.


       Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”), incorrectly named as “TEVA

Pharmaceuticals USA” by its undersigned attorney, hereby gives notice of the removal of this

action, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, from the District Court of the Fifth

Judicial District for the State of Idaho, in and for the County of Blaine, to the United States

District Court for the District of Idaho, Southern Division.




NOTICE OF REMOVAL - 1
       Removal is proper because there is federal diversity jurisdiction over this action because

plaintiffs are citizens of a state different from that of each defendant. In addition, the requisite

amount in controversy for federal diversity jurisdiction is satisfied.

I.     NATURE OF THE ACTION

       1.      Plaintiffs commenced this action on March 15, 2018, in the District Court of the

Fifth Judicial District for the State of Idaho, in and for the County of Blaine, Case No. CV07-18-

00133, naming as defendants Teva USA, Mylan Pharmaceuticals Inc., incorrectly named as

“Mylan Pharmaceuticals,” and “Sanofi-Aventis,” a non-existent entity. (See Complaint, attached

as part of the State Court Action, as Ex. A.) Teva USA was served 1 with a copy of the

Complaint on September 10, 2018. Mylan Pharmaceuticals Inc. was served with a copy of the

Complaint on September 14, 2018. On September 13, 2018, plaintiffs filed a First Amended

Complaint naming Sanofi-Aventis U.S. LLC as a named defendant, but continuing to name the

non-existent entity “Sanofi-Aventis” as a defendant. Sanofi-Aventis U.S. LLC was served with a

copy of the First Amended Complaint on September 14, 2018. To date, Teva USA and Mylan

Pharmaceuticals Inc. have not been served with the First Amended Complaint.

       2.      This is a wrongful death product liability action brought by plaintiffs Elise

DeKlotz, Sophia DeKlotz, Analena DeKlotz, T.D., a minor, and the Estate of Wesley DeKlotz

regarding the 2016 death of Wesley DeKlotz. Plaintiffs allege that Wesley DeKlotz committed

suicide by gun shot after ingesting Ambien, or its generic equivalent, zolpidem, on March 16,

2016. (Complaint, ¶ XIV, Ex. A.) Plaintiffs purport to assert claims in their Complaint for strict

liability; defective design; negligent manufacture; failure to warn; negligence; breach of express




1
 Teva USA reserves all rights and defenses with respect to the propriety or sufficiency of service
relative to the use of the word “served.”
NOTICE OF REMOVAL - 2
warranty; breach of implied warranty; and wrongful death against defendants Teva USA, Mylan

Pharmaceuticals Inc., and Sanofi-Aventis U.S. LLC.” (See generally id.)

II.    THE JURISDICTIONAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

       3.        Removal of this action is proper under 28 U.S.C. §1441, et seq. The Court has

original jurisdiction over this action pursuant to 28 U.S.C. §1332(a) as it is a civil action between

citizens of different states in which the amount in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

       A.        THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET

       4.        Where, as here, the jurisdictional amount is not alleged “a defendant’s notice of

removal need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,

554 (2014). “Evidence establishing the amount is required by § 1446(c)(2)(B) only when the

plaintiff contests, or the court questions, the defendant's allegation.” Id.

       5.        Under 28 U.S.C. § 1446(c)(2)(A)(ii), a defendant may assert the amount in

controversy in its notice of removal if removing from a jurisdiction where “[s]tate practice either

does not permit demand for a specific sum or permits recovery of damages in excess of the

amount demanded.” Removal of a lawsuit is proper upon the defendant’s assertion of the

amount in controversy if the district court finds by a preponderance of the evidence that the

amount in controversy exceed $75,000, exclusive of interest and costs.            See 28 U.S.C. §

1446(c)(2)(B).

       6.        Plaintiff’s Complaint seeks “[s]pecial damages, stemming from personal injuries,

in an amount as may be proven at trial which are reasonable in the premises and meet the

jurisdictional threshold of [Idaho state court]” and “[g]eneral damages for pain and suffering,



NOTICE OF REMOVAL - 3
emotional distress, loss of enjoyment of life, disfigurement, and physical impairment… .” (See

Complaint, p. 8.) Specifically, plaintiffs allege they are entitled to damages due to the wrongful

death of Wesley DeKlotz by suicide on March 16, 2016. (Id. ¶ XIV.)

       7.      Although Teva USA denies plaintiffs are entitled to any damages whatsoever, it is

apparent that the amount in controversy requirement is satisfied in this case. Indeed, in the

context of a product liability wrongful death lawsuit where the plaintiff did not specify the

amount of damages sought, federal courts in the Ninth Circuit have held that a wrongful death

claim in of itself is sufficient to satisfy the amount in controversy. See Kammerdiener v. Ford

Motor Co., No. 5:09-cv-2180, 2010 WL 682297, at *2 (C.D. Cal. Feb. 24, 2010) (holding that a

plaintiff “seeking recovery for wrongful death is sufficient to establish that the amount in

controversy exceeds $75,000 on the face of the Complaint.”); Corbelle v. Sanyo Elec. Trading

Co., No. C–03–1509 EMC, 2003 WL 22682464, at *3 (N.D. Cal. Nov. 4, 2003) (“This is not

a case where the complaint alleges wrongful death or permanent disability or other such facts

that would clearly establish an amount in controversy in excess of $75,000.”); In re: Incretin

Mimetics Prod. Liab. Litig., No. 13MD2452 AJB (MDD), 2015 WL 11658714, at *4 (S.D. Cal.

Mar. 16, 2015) (“Courts have recognized that claims for wrongful death are sufficient to

establish the requisite amount in controversy on the face of the complaint.”).

       8.      Other federal courts across the country have reached the same conclusion. See,

e.g., McPhail v. Deere & Co., 529 F.3d 947, 957 (10th Cir. 2008) (affirming propriety of federal

jurisdiction in product liability wrongful death action where the complaint sought damages “in

an amount in excess of Ten Thousand Dollars”); Roe v. Michelin N. Am., Inc., 637 F. Supp. 2d

995, 999 (M.D. Ala. 2009) aff’d, 613 F.3d 1058 (11th Cir. 2010) (noting that “the court cannot

image [sic] a plaintiff’s lawyer saying with a straight face that this wrongful-death case should



NOTICE OF REMOVAL - 4
be valued at no more than $75,000. Such a representation would fail the so-called ‘laugh test.’”);

Borquez v. Brink’s Inc., No. 3:10-cv-380, 2010 WL 931882, at *5 (N.D. Tex. Mar. 12, 2010)

(observing that a complaint alleging wrongful death “affirmatively reveals on its face that the

damages sought exceeded $75,000”); Hogue v. State Farm Fire & Cas. Co., No. 2:08-cv-5000,

2009 WL 2525751, at *3 (E.D. La. Aug. 17, 2009) (denying remand because plaintiff’s wrongful

death allegations “would lead one to reasonably infer from the face of the original petition that

this claim likely exceeds $75,000”); Stewart v. Glenburney Healthcare, No. 5:08-cv-270, 2008

WL 5412311, at *1 n.1 (S.D. Miss. Dec. 23, 2008) (denying remand because “it is facially

apparent” that a wrongful-death action exceeds the threshold for removal); Branson v. Medtronic,

Inc., No. 5:06-cv-332, 2007 WL 170094, at *5 (M.D. Fla. Jan. 18, 2007) (where the plaintiff

alleged that a defective medical device caused her husband’s death, finding that the question of

whether the amount in controversy requirement was met “is not even close”); Angrignon v. KLI,

Inc., No. 9:08-cv-81218, 2009 WL 506954, at *4 (S.D. Fla. Feb. 27, 2009) (concluding that

“common sense” confirms that the amount of controversy threshold is met in a wrongful death

action); Barahona Rodriguez v. Kivett’s Inc., No. 3:05-cv-738, 2006 WL 2645190, at *1 (S.D.

Miss. Sept. 12, 2006) (denying remand because it is “facially apparent” that a wrongful-death

complaint meets the federal jurisdictional limits).

       9.      Accordingly, although Teva USA denies any liability or that it is responsible in

any way for plaintiffs’ alleged damages, based upon plaintiffs’ characterization of the alleged

damages at issue, the amount-in-controversy requirement is satisfied.

       B.      THERE IS COMPLETE DIVERSITY BETWEEN THE PARTIES

       10.     Plaintiffs Elise DeKlotz, Sophia DeKlotz, Analena DeKlotz, T.D., a minor, and

the Estate of Wesley DeKlotz are all citizens of Idaho. (Complaint, ¶¶ I-V.)



NOTICE OF REMOVAL - 5
         11.     For purposes of diversity of citizenship, a corporation is deemed to be a citizen of

both the state of its incorporation and of the state where it has its principal place of business. 28

U.S.C. § 1332(c)(1).

         12.     Plaintiffs do not allege the citizenship of defendant Teva USA in their Complaint,

but Teva USA is incorporated in Delaware and has its principal place of business in

Pennsylvania.      Therefore, for diversity purposes, Teva USA is deemed to be a citizen of

Delaware and Pennsylvania.

         13.     Plaintiffs do not allege the citizenship of defendant Mylan Pharmaceuticals Inc. in

their Complaint, but upon information and belief, defendant Mylan Pharmaceuticals Inc. is

incorporated in West Virginia and has its principal place of business in West Virginia. Therefore,

for diversity purposes, Mylan Pharmaceuticals Inc. is deemed to be a citizen of West Virginia.

         14.     Plaintiffs do not allege the citizenship of defendant Sanofi-Aventis U.S. LLC in

their Complaint, but upon information and belief, defendant Sanofi-Aventis U.S. LLC, is a

Delaware limited liability company. Sanofi US Services Inc. is the sole member of Sanofi-

Aventis U.S. LLC. Sanofi US Services Inc. is incorporated in Delaware and has its principal

place of business in New Jersey. Therefore, for diversity purposes, Sanofi-Aventis U.S. LLC is

deemed to be a citizen of Delaware and New Jersey.

         15.     Upon information and belief, defendant Sanofi-Aventis is a non-existent entity

with no legal capacity to be sued.2 As such its purported citizenship is disregarded. See La

Russo v. St. George's Univ. Sch. of Med., 747 F.3d 90, 96 (2d Cir. 2014) (holding that non-legal

entities with no capacity to be sued do not destroy diversity jurisdiction); Duran v. DHL Express

(USA), Inc., No. CV 15-09965-BRO (EX), 2016 WL 742864, at *6 (C.D. Cal. Feb. 24, 2016)



2
    Consistent with that fact, plaintiff did not allege citizenship of “Sanofi-Aventis.”
NOTICE OF REMOVAL - 6
(holding that citizenship of non-existent entities is “irrelevant to the Court’s diversity of

citizenship analysis.”).

          16.   Pursuant to 28 U.S.C. § 1441(b)(1), the citizenship of defendants sued under

fictitious names is disregarded.        Thus, the citizenships of John and Jane Does I–X are

disregarded. See also Bryant v. Ford Motor Co., 886 F.2d 1526, 1528 (9th Cir. 1989).

III.      THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

          17.   This is a civil action within the meaning of the Acts of Congress relating to

removal of cases. See generally 28 U.S.C. § 1446(a)-(b).

          18.   This Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(1) because

Teva USA was served with a copy of the Complaint on September 10, 2018. Defendant Mylan

Pharmaceuticals Inc. was served with a copy of the Complaint on September 14, 2018. Sanofi-

Aventis U.S. LLC was served with a copy of the First Amended Complaint on September 14,

2018.

          19.   The District Court of the Fifth Judicial District for the State of Idaho, in and for

the County of Blaine, the court in which this action was filed, is located within the jurisdiction of

the United States District Court for the District of Idaho, Southern Division. See 28 U.S.C. § 92;

Dist. Idaho Loc. Civ. R. 3.1 (Civil).

          20.   Copies of all process, pleadings, orders, and other documents, served on

defendants is attached pursuant to 28 U.S.C. § 1446(a). In addition, pursuant to Dist. Idaho Loc.

Civ. R. 81.1, all documents filed with the District Court of the Fifth Judicial District for the State

of Idaho, in and for the County of Blaine, including the Register of Actions, are attached. (See

Ex. A.)




NOTICE OF REMOVAL - 7
       21.     All properly served and joined defendants consent to the removal of this action.

Copies of the consents of defendants Mylan Pharmaceuticals Inc. and Sanofi-Aventis U.S. LLC

are attached as Exhibits B and C respectively. The non-existent entity Sanofi-Aventis could not

be and has not been properly joined or served with a copy of any pleading accompanied by

formal service of process. Therefore, its consent is not required. See 28 U.S.C. § 1446(b)(2)(a).

The consent of John and Jane Does I–X is not needed, as the consent of fictitious parties is not

required to properly effect removal. See Emrich v. Touche Ross & Co., 846 F.2d 1190, 1193 n.1

(9th Cir. 1988).

       22.     A copy of this Notice of Removal is being filed with the District Court of the

Fifth Judicial District for the State of Idaho, in and for the County of Blaine.

       23.     Written notice of removal is also being given promptly to plaintiffs, by service

upon their attorney of record.

       24.     Teva USA reserves its right to amend or supplement this Notice of Removal.

       25.     By filing this Notice of Removal, Teva USA does not waive, either expressly or

implicitly, its right to assert any defenses available under state and/or federal law. All such

defenses are expressly reserved and preserved.

       WHEREFORE, Defendant Teva Pharmaceuticals USA, Inc. hereby removes this action

from the District Court of the Fifth Judicial District for the State of Idaho, in and for the County

of Blaine, where it is pending under Case No. CV07-18-00133, to this Court.

       Dated: October 9, 2018.

                                               ELAM & BURKE, P.A.

                                               /s/ John J. Burke
                                               John J. Burke, Of the firm
                                               Attorney for Defendant
                                               Teva Pharmaceuticals USA, Inc.

NOTICE OF REMOVAL - 8
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 9th day of October, 2018, I electronically filed the
foregoing NOTICE OF REMOVAL with the U.S. District Court. Notice will automatically be
electronically mailed to the following individuals who are registered with the U.S. District Court
CM/ECF System:

Jason R.N. Monteleone
Johnson & Monteleone, L.L.P.
350 North Ninth St., Suite 500
Boise, Idaho 83702
jason@treasurevalleylawyers.com
Attorneys for Plaintiffs

William A. Fuhrman
Christopher P. Graham
JONES ♦ GLEDHILL ♦ FUHRMAN ♦ GOURLEY, P.A.
225 North 9th Street, Suite 820
Post Office Box 1097
Boise, Idaho 83701
bfuhrman@idalaw.com
cgraham@idalaw.com
Attorneys for Defendant Sanofi-Aventis U.S. LLC

Christopher C. Burke
PARSONS BEHLE & LATIMER
800 West Main Street, Suite 1300
Boise, ID 83702
CBurke@parsonsbehle.com
Attorneys for Defendant Mylan Pharmaceuticals Inc.

       In addition, I caused to be served a true copy of this document by the method indicated
below, and addressed to each of the following:


Jason M. Reefer (Pro Hac Vice            ___    U.S. Mail, Postage Prepaid
Pending)                                 ___    Hand Delivered
PIETRAGALLO GORDON ALFANO                ___    Overnight Mail
BOSICK & RASPANTI, LLP                   ___    Telecopy - 412.263.4235
One Oxford Centre, 38th Floor             X     E-Mail - jmr@pietragallo.com
Pittsburgh, PA 15219
Attorneys for Defendant Mylan
Pharmaceuticals Inc.


                                             /s/ John J. Burke


NOTICE OF REMOVAL - 9
